Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  August 12, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  151875 & (14)(15)                                                                                          Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 151875
                                                                     COA: 326378
                                                                     Berrien CC: 2014-004247-FH
  KEVIN PATRICK KAVANAUGH,
           Defendant-Appellant.

  _________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to stay trial court proceedings is DENIED.

        The application for leave to appeal the May 20, 2015 order of the Court of
  Appeals remains pending.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            August 12, 2015
        s0812d
                                                                                Clerk